DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 10-12, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Momose et al (US Pub 2016/0197281).
Regarding claim 1, Momose (fig. 1) teaches a photoelectric conversion device comprising: 
a first electrode (positive electrode 2, [0034]);
a second electrode (negative electrode 6, [0034]) opposed to the first electrode; and
a photoelectric conversion layer (layers 3-5, [0034]) provided between the first electrode and the second electrode and including at least one type of one organic semiconductor material having crystallinity (crystal of the n-type organic semiconductor material 4B, [0047]), wherein variation in a ratio between horizontally-oriented crystal and vertically-oriented crystal in the photoelectric conversion layer is three times or less between a case where film formation of the one organic semiconductor material is performed at a first temperature and a case where the film formation of the one organic semiconductor material is performed at a second temperature, the second temperature being higher than the first temperature (different from an amorphous p-type organic semiconductor material 4A formed a room temperature and crystalline n-type organic semiconductor material 4B formed a high temperature exceeding 100°C, [0045]-[0049]).
The limitation must distinguish from the prior art in terms of structure rather than function, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); See also In re Swinehart, 439 F.2d210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971). Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “Apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F. 2d 1464, 1469, 15
USPQ2d 1525, 1528 (Fed. Cir. 1990). The limitations “wherein variation in a ratio between horizontally-oriented crystal and vertically-oriented crystal in the photoelectric conversion layer is three times or less between a case where film formation of the one organic semiconductor material is performed at a first temperature and a case where the film formation of the one organic semiconductor material is performed at a second temperature, the second temperature being higher than the first temperature” in claim 1 is considered functional limitation.
Regarding claim 2, Momose teaches the photoelectric conversion device according to claim 1, wherein the one organic semiconductor material has a carrier transporting property (“transportability of a carrier”, [0045]).
Regarding claim 3, Momose teaches the photoelectric conversion device according to claim 1, wherein the one organic semiconductor material has a hole transporting property (hole transportation layer, [0037]).
Regarding claim 4, Momose teaches the photoelectric conversion device according to claim 1, wherein the one organic semiconductor material is a low molecular weight material having a molecular weight of 100 or more and 3000 or less (“weight ratio”, [0051]).
The above-cited claims differ from the prior art by using various process parameters (such as a molecular weight of 100 or more and 3000 or less). However, the process of conducting routine optimizations so as to produce an expected result is obvious to one of ordinary skill in the art. A person having ordinary skill in the art would have found it obvious to modify by performing routine experiments by using various processing parameters to obtain optimal result in order to provide their art recognized advantages and produce an expected result.
Regarding claim 5, Momose teaches the photoelectric conversion device according to claim 3, wherein the photoelectric conversion layer includes one or more types of another organic semiconductor material (buffer layer 3, [0037]), a HOMO level of the one organic semiconductor material (HOMO of photoelectric conversion layer 4) is higher than a HOMO level of at least one type of the other organic semiconductor material ([0037]).
Regarding claim 6, Momose teaches the photoelectric conversion device according to claim 1, wherein the one organic semiconductor material has an aromatic skeleton and an aromatic substituent in a molecule (PCDTBT, [0042]).

    PNG
    media_image1.png
    155
    465
    media_image1.png
    Greyscale

Regarding claim 10, Momose teaches the photoelectric conversion device according to claim 1, wherein the one organic semiconductor material is an aromatic compound having marcromolecular compound ([0060])
The above-cited claims differ from the prior art by using various process parameters (such as a molecular length greater than 1.6 nanometers and equal to or smaller than 10 nanometers). However, the process of conducting routine optimizations so as to produce an expected result is obvious to one of ordinary skill in the art. A person having ordinary skill in the art would have found it obvious to modify by performing routine experiments by using various processing parameters to obtain optimal result in order to provide their art recognized advantages and produce an expected result.
Regarding claim 11, Momose teaches the photoelectric conversion device according to claim 1, wherein the one organic semiconductor material has an electron transporting property (electron transporting layer, [0039]). 
Regarding claim 12, Momose teaches the photoelectric conversion device according to claim 11, wherein the photoelectric conversion layer includes another organic semiconductor material (buffer layer 3, [0037]), a LUMO level of the one organic semiconductor material is lower than a LUMO level of at least one type of the other organic semiconductor material (LUMO, [0037]).
Regarding claim 14, Momose teaches the photoelectric conversion device according to claim 1, wherein the photoelectric conversion layer includes another organic semiconductor material (organic semiconductor material 4B), and the other organic semiconductor material is fullerene or a fullerene derivative (fullerene derivative, [0046]) represented by the following general formula (2) to (4)

    PNG
    media_image2.png
    444
    290
    media_image2.png
    Greyscale

Regarding claim 15, Momose teaches the photoelectric conversion device according to claim 1, wherein a variation rate of orientation between the film formation of the one organic semiconductor material at the first temperature (room temperature, [0049]) and the film formation of the one organic semiconductor material at the second temperature (high temperature exceeding 100°C, [0047]) in the photoelectric conversion layer 
The above-cited claims differ from the prior art by using various process parameters (such as a variation rate of orientation between the film formation of the one organic semiconductor material at the first temperature and the film formation of the one organic semiconductor material at the second temperature in the photoelectric conversion layer is 0.9 times or greater and 2.7 times or smaller). However, the process of conducting routine optimizations so as to produce an expected result is obvious to one of ordinary skill in the art. A person having ordinary skill in the art would have found it obvious to modify by performing routine experiments by using various processing parameters to obtain optimal result in order to provide their art recognized advantages and produce an expected result.
Regarding claim 16, Momose teaches the photoelectric conversion device according to claim 1, wherein
a difference between the first temperature (room temperature, [0049]) and the second temperature (high temperature exceeding 100°C, [0047]) is equal to or greater than 5 degrees Celsius and equal to or smaller than 35 degrees Celsius,
the first temperature is equal to or higher than —10 degrees Celsius and equal to or lower than +10 degrees Celsius, and
the second temperature is equal to or higher than 15 degrees Celsius and equal to or lower than 35 degrees Celsius. 
Regarding claim 17, Momose (fig. 1) teaches a photoelectric conversion device comprising:
a first electrode (positive electrode 2, [0034]);
a second electrode (negative electrode 6, [0034]) opposed to the first electrode; and
a photoelectric conversion layer (photoelectric conversion layer 4, [0034]) provided between the first electrode and the second electrode and including at least one type of one organic semiconductor material having crystallinity (crystal of the n-type organic semiconductor material 4B, [0047]), wherein a variation amount of an angle formed with an electrode surface of the first electrode is smaller than 10 degrees between a case where film formation of the one organic semiconductor material is performed at a first temperature and a case where the film formation of the one organic semiconductor material is performed at a second temperature, the second temperature being higher than the first temperature (different from an amorphous p-type organic semiconductor material 4A formed a room temperature and crystalline n-type organic semiconductor material 4B formed a high temperature exceeding 100°C, [0045]-[0049]).
The limitation must distinguish from the prior art in terms of structure rather than function, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); See also In re Swinehart, 439 F.2d210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971). Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “Apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F. 2d 1464, 1469, 15
USPQ2d 1525, 1528 (Fed. Cir. 1990). The limitations “wherein a variation amount of an angle formed with an electrode surface of the first electrode is smaller than 10 degrees between a case where film formation of the one organic semiconductor material is performed at a first temperature and a case where the film formation of the one organic semiconductor material is performed at a second temperature, the second temperature being higher than the first temperature” in claim 17 is considered functional limitation.
Regarding claim 18, Momose teaches the photoelectric conversion device according to claim 17.
The limitation must distinguish from the prior art in terms of structure rather than function, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); See also In re Swinehart, 439 F.2d210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971). Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “Apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F. 2d 1464, 1469, 15
USPQ2d 1525, 1528 (Fed. Cir. 1990). The limitations “wherein the angle formed by the one organic semiconductor material in the photoelectric conversion layer and the electrode surface of the first electrode is set as an orientation angle, and an angle range of the orientation angle of the one organic semiconductor material in the photoelectric conversion layer is smaller than 46 degrees” in claim 17 is considered functional limitation.
Regarding claim 19, Momose (fig. 1) teaches an imaging apparatus (solar cells, [0029]) in which each pixel includes one or a plurality of organic photoelectric conversion sections,
the organic photoelectric conversion section comprising:
a first electrode (positive electrode 2, [0034]);
a second electrode (negative electrode 6, [0034]) opposed to the first electrode; and
a photoelectric conversion layer (photoelectric conversion layer 4, [0034]) provided between the first electrode and the second electrode and including at least one type of one organic semiconductor material having crystallinity (crystal of the n-type organic semiconductor material 4B, [0047]), wherein variation in a ratio between horizontally-oriented crystal and vertically-oriented crystal in the photoelectric conversion layer is three times or less between a case where film formation of the one organic semiconductor material is performed at a first temperature and a case where the film formation of the one organic semiconductor material is performed at a second temperature, the second temperature being higher than the first temperature (different from an amorphous p-type organic semiconductor material 4A formed a room temperature and crystalline n-type organic semiconductor material 4B formed a high temperature exceeding 100°C, [0045]-[0049]).
The limitation must distinguish from the prior art in terms of structure rather than function, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); See also In re Swinehart, 439 F.2d210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971). Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “Apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F. 2d 1464, 1469, 15
USPQ2d 1525, 1528 (Fed. Cir. 1990). The limitations “wherein variation in a ratio between horizontally-oriented crystal and vertically-oriented crystal in the photoelectric conversion layer is three times or less between a case where film formation of the one organic semiconductor material is performed at a first temperature and a case where the film formation of the one organic semiconductor material is performed at a second temperature, the second temperature being higher than the first temperature” in claim 19 is considered functional limitation.
Regarding claim 20, Momose (fig. 1) teaches an imaging apparatus (solar cells, [0029]) in which each pixel includes one or a plurality of organic photoelectric conversion sections,
the organic photoelectric conversion section comprising:
a first electrode (positive electrode 2, [0034]);
a second electrode (negative electrode 6, [0034]) opposed to the first electrode; and
a photoelectric conversion layer (photoelectric conversion layer 4, [0034]) provided between the first electrode and the second electrode and including at least one type of one organic semiconductor material having crystallinity (crystal of the n-type organic semiconductor material 4B, [0047]), wherein a variation amount of an angle formed with an electrode surface of the first electrode is smaller than 10 degrees between a case where film formation of the one organic semiconductor material is performed at a first temperature and a case where the film formation of the one organic semiconductor material is performed at a second temperature, the second temperature being higher than the first temperature (different from an amorphous p-type organic semiconductor material 4A formed a room temperature and crystalline n-type organic semiconductor material 4B formed a high temperature exceeding 100°C, [0045]-[0049]).
The limitation must distinguish from the prior art in terms of structure rather than function, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); See also In re Swinehart, 439 F.2d210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971). Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “Apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F. 2d 1464, 1469, 15
USPQ2d 1525, 1528 (Fed. Cir. 1990). The limitations “wherein a variation amount of an angle formed with an electrode surface of the first electrode is smaller than 10 degrees between a case where film formation of the one organic semiconductor material is performed at a first temperature and a case where the film formation of the one organic semiconductor material is performed at a second temperature, the second temperature being higher than the first temperature” in claim 20 is considered functional limitation.

Allowable Subject Matter
Claims 7-9 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record taken along or in combination, fails to teach or reasonably suggests wherein the and an aromatic substituent is any of the following formulae (A-1) to (A-50) (claim 7).

    PNG
    media_image3.png
    240
    310
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    831
    582
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    349
    260
    media_image5.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892